T.C. Memo. 2008-286



                      UNITED STATES TAX COURT



               MOTRYA OLHA MAYEWSKY, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 10820-07.              Filed December 22, 2008.



     Motrya Olha Mayewsky, pro se.

     Kelly R. Morrison-Lee and Scott A. Hovey, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION


     FOLEY, Judge:   The issue for decision is whether petitioner

is entitled to deduct amounts claimed as theft and casualty

losses and as miscellaneous itemized expenses relating to 2003,

2004, and 2005.
                               - 2 -

                         FINDINGS OF FACT

     Petitioner timely filed her returns relating to 2003, 2004,

and 2005.   On each return, petitioner claimed a $10 million theft

and casualty loss relating to a stamp collection, U.S. savings

bonds, and other personal property.     On February 14, 2007,

respondent issued petitioner a notice of deficiency relating to

2003, 2004, and 2005, in which respondent disallowed itemized

deductions of $10,012,633, $9,997,469, and $9,994,315,1

respectively, and determined deficiencies of $6,129, $4,469, and

$5,069, respectively.   On May 15, 2007, petitioner, while

residing in Virginia, filed her petition with this Court.

                              OPINION

     Section 1652 allows a deduction for casualty and theft

losses sustained during the taxable year and not compensated for

by insurance or otherwise.   Sec. 165(a), (c)(3).    On the returns

relating to the years in issue, petitioner deducted miscellaneous

itemized expenses and exorbitant casualty and theft losses.

Petitioner contends that her savings bonds, stamp collection, and

other personal valuables were stolen and that her home was

damaged by a flood.   There is no credible evidence, however,




     1
       These amounts were adjusted for computational limitations
based on petitioner’s adjusted gross income.
     2
       Unless otherwise indicated, all section references are to
the Internal Revenue Code of 1986, as amended and in effect for
the years in issue.
                                 - 3 -

supporting petitioner’s contentions and claimed deductions.3       In

fact, petitioner acknowledged that “My putting $10 million

dollars each year from 2003-2205 [sic] was just an estimated

amount”.   Accordingly, we sustain respondent’s determinations.

     Contentions we have not addressed are irrelevant, moot, or

meritless.

     To reflect the foregoing,


                                              Decision will be entered

                                         for respondent.




     3
       Pursuant to sec. 7491(a), petitioner has the burden of
proof with respect to the claimed deductions because she failed
to introduce credible evidence.